Title: From George Washington to Uzal Ogden, 6 July 1789
From: Washington, George
To: Ogden, Uzal



Sir,
New-York, July 6th 1789.

Your letter of the 12th of June, which was duly received should have had an earlier acknowledgment and my best thanks have been rendered to you for your politeness in sending me the first number of a new periodical publication which accompanied it, had not my late indisposition prevented.
I must now beg your acceptance of my thanks for this mark of attention, and assure you that it always gives me peculiar pleasure to afford every proper encouragement to useful publications; but as I have not been able (from the multiplicity of business which has crowded upon me since my recovery) to peruse the work which you sent me, I cannot, with propriety

give it that testimony of my approbation, which you desire, and which I daresay it deserves. I am Sir, Your most obedient Servant

G. Washington

